NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0487n.06
                                                                                         FILED
                                      Nos. 08-6374, 09-5047
                                                                                     Jul 15, 2011
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                )
                                                         )
       Plaintiff-Appellee,                               )        ON APPEAL FROM THE
                                                         )        UNITED STATES DISTRICT
               v.                                        )        COURT FOR THE WESTERN
                                                         )        DISTRICT OF KENTUCKY
ANTONIO GOINS; WILLIAM FREEMAN,                          )
                                                         )
       Defendants-Appellants.                            )
                                                         )



BEFORE: BOGGS, ROGERS, and WHITE, Circuit Judges.

       ROGERS, Circuit Judge. These consolidated cases addressed whether defendants who were

sentenced pursuant to Rule 11(c)(1)(C) plea agreements could qualify for sentence reductions based

on retroactive amendments to the Sentencing Guidelines. Both Goins and Freeman were charged

with drug and weapon offenses in 2005 and each entered a plea agreement pursuant to Rule

11(c)(1)(C). The district court accepted the pleas and entered judgment. Subsequently, the

Sentencing Commission amended the Guidelines to reduce the disparity in the treatment of crack

and powder cocaine and made the amendment retroactive. See U.S.S.G. Appx. C, Amend. 706, id.

§ 1B1.10. Goins and Freeman sought to have their sentences reduced, but the district court held that

this circuit’s precedent in United States v. Peveler, 359 F.3d 369 (6th Cir. 2004), precluded

modification of a sentence imposed pursuant to a Rule 11(c)(1)(C) plea agreement. This court

affirmed. United States v. Goins, 355 F. App’x 1 (6th Cir. 2009). The Supreme Court subsequently
Nos. 08-6374, 09-5047
United States v. Goins


granted certiorari and issued an opinion in Freeman’s case, reversing this court’s decision and

remanding the case. Freeman v. United States, No. 09-10245, 564 U.S. — (June 23, 2011). In light

of that decision, the Court issued a summary order granting certiorari and remanding Goins’s case.

Goins v. United States, No.09-10246, 564 U.S. — (June 28, 2011). We now remand both cases to

the district court for proceedings consistent with the Supreme Court’s opinion.




                                               -2-